Per Curiam:

Tlie appellants Rosenbledt and Harrison have filed a motion to have the decision rendered and filed herein on March 1, 1920, amended by adding thereto an order sustaining their exception No. 25 to the denial by the court below of their motion for a nonsuit and adding a direction to the trial court to grant said motion for a nonsuit. One of the grounds of appellants’ motion for a nonsuit in the court below was in effect that the plaintiff had failed to prove that there remained anything due and unpaid on the contract sued upon. In our decision which they ask to have amended we held that there was nothing due on said contract when the suit was filed and ordered the exceptions to the decision and judgment as contrary to the law and the evidence sustained. This holding we think necessarily sustains appellants’ exception No. 25 to the overruling of their motion for a non-suit, but in order that there may be no uncertainty or doubt in respect thereto the motion to amend the decision is granted and the decision is ordered amended so as to include the sustaining of appellants’ exception No. 25 to the denial by the court of their motion for a nonsuit.